 Case 4:20-cv-04040-KES Document 16 Filed 12/29/20 Page 1 of 4 PageID #: 175




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


ROBERT MORRIS,                                       4:20-CV-04040-KES
              Petitioner,

      vs.
                                              ORDER ADOPTING REPORT AND
WARDEN BRENT FLUKE and SOUTH                    RECOMMENDATION AND
DAKOTA ATTORNEY GENERAL                          DISMISSING PETITION

                  Respondents.


      Petitioner, Robert Morris, filed a pro se petition for writ of habeas corpus.

Docket 1. Defendants, Warden Brent Fluke and South Dakota Attorney

General, moved to dismiss the petition. Docket 8. The matter was referred to

Magistrate Judge Veronica L. Duffy for a report and recommendation and she

recommended dismissing the petition for failure to file the petition within the

one-year statute of limitations period under the Antiterrorism and Effective

Death Penalty Act (AEDPA) and failure to exhaust state remedies. Docket 12.

Morris timely filed an objection to the report and recommendation. Docket 14.

For the following reasons, the court adopts Magistrate Judge Duffy’s report as

supplemented herein.

                               STANDARD OF REVIEW

      The court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. Under 28 U.S.C. § 636(b)(1), the court reviews de novo any
 Case 4:20-cv-04040-KES Document 16 Filed 12/29/20 Page 2 of 4 PageID #: 176




objections to the magistrate judge’s recommendations with respect to

dispositive matters that are timely made and specific. See Fed. R. Civ. P. 72(b).

(“The district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.”). In conducting its de novo

review, this court may then “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1); see also United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

                                   DISCUSSION

      Morris objects to that portion of the report and recommendation that

finds that his petition for habeas review was barred by the statute of

limitations under the AEDPA and that the time limits were not equitably tolled.

Docket 14 at 2-3. He argues that the court made an error in calculating his

time before filing a federal habeas, because he filed it “in about 2 years and not

‘six and half’ ” as the Magistrate Judge found. Id. at 3.

      Morris’s AEDPA statute of limitations began to run on August 19, 2013,

when the South Dakota Supreme Court dismissed his direct appeal at his

request. Because Morris dismissed his direct appeal, the 90-day tolling period

to seek a writ of certiorari from the United States Supreme Court does not

apply. Jihad v. Hass, 267 F.3d 803, 804 (8th Cir. 2001). The one-year AEDPA

limitations period, therefore, expired on August 19, 2014. There is no dispute

that Morris failed to file his federal habeas by this date.

      Morris filed his state court petition for habeas relief on April 15, 2015.

This was 20 months after he dismissed his state court direct appeal. But


                                         2
 Case 4:20-cv-04040-KES Document 16 Filed 12/29/20 Page 3 of 4 PageID #: 177




Morris’s post-conviction proceeding in state court did not toll or revive the

previously expired AEDPA limitation period. McMullan v. Roper, 599 F.3d 849,

851-53 (8th Cir. 2010).

      The Supreme Court has held that the limitations period set forth in

“§ 2244(d) is subject to equitable tolling in appropriate cases.” Holland v.

Florida, 560 U.S. 631, 645 (2010). “[But] a petitioner is entitled to equitable

tolling only if he shows (1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way and prevented

timely filing.” Id. at 649 (internal citation and quotations omitted).

      Here, Morris alleges that he did not factually know there were

outstanding warrants pending against him before he came to court, his Fourth

Amendment issue was concealed from him, he was misdirected by state actors,

and he was ignorant of the law. Docket 14 at 13-14. None of these allegations

constitute extraordinary circumstances that stood in his way and prevented

him from timely filing his federal petition for habeas relief. Equitable tolling is

not available to rescue Morris from his own lack of diligence. Nelson v. Norris,

618 F.3d 886, 892-93 (8th Cir. 2010); Finch v. Miller, 491 F.3d 424, 426-28

(8th Cir. 2007). Furthermore, a federal petitioner’s pro se status, lack of legal

knowledge or resources, and failure to recognize the ramifications of 28 U.S.C.

§ 2244(d)(A)(1) do not warrant equitable tolling. Nelson, 618 F.3d at 892-93;

Finch, 491 F.3d at 426-28. Therefore, the court finds that Morris is not entitled

to equitable tolling and his petition is time barred under the AEDPA.




                                         3
 Case 4:20-cv-04040-KES Document 16 Filed 12/29/20 Page 4 of 4 PageID #: 178




      Morris also objects to Magistrate Judge Duffy’s recommendations

regarding procedural default and other issues. Because this matter is time-

barred under the AEDPA, the court need not reach the other issues raised by

Morris.

                                  CONCLUSION

      This court has reviewed Magistrate Judge Duffy’s report and

recommendation de novo and Morris’s objections. This court adopts the report

and recommendation and dismisses Morris’s petition for relief with prejudice.

      Thus, it is

      ORDERED that the report and recommendation (Docket 12) is adopted

in full as supplemented herein. Morris’s objections to the report and

recommendation (Docket 14) are overruled. Respondents’ motion to dismiss

(Docket 8) is granted. Morris’s pro se petition for habeas corpus is denied with

prejudice.

      IT IS FURTHER ORDERED that based upon the reasons stated and

under Fed. R. App. P. 22(b), the court finds that Morris has not made a

substantial showing of the denial of a constitutional right. 28 U.S.C.

' 2253(c)(2). Thus, a certificate of appealability is denied.

      Dated December 29, 2020.

                                       BY THE COURT:

                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                          4
